Citation Nr: 1531173	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  06-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the termination of an apportionment of the Veteran's VA compensation benefits on behalf of the appellant effective May 1, 2004 was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from January 1973 to December 1974.  He died in February 2012.  The appellant is the Veteran's former spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The Veteran and the appellant were divorced on April [redacted], 2004.

2.  As of May 1, 2004, the appellant was not entitled to an apportionment of the Veteran's VA compensation benefits on her behalf.

 
CONCLUSION OF LAW

The criteria for termination of apportionment of the Veteran's VA compensation benefits on the appellant's behalf as of May 1, 2014 are met.  38 U.S.C.A. §§ 101, 5307 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.450, 3.451, 3.458 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

This appeal, however, concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).

II.  Analysis

A veteran's benefits may be apportioned if the veteran is not residing with his spouse, and a claim for apportionment is filed for or on behalf of the spouse. 38 C.F.R. § 3.452(a).  VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  Specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse, and the veteran is not reasonably discharging his responsibility for the spouse's support.  38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. § 3.450(a)(1)(ii) (West 2014).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  38 C.F.R. § 3.451 (2014).  

An August 2003 decision denying the appellant an increase in apportionment of the Veteran's VA benefits states that she was receiving $250 a month for herself and $250 a month for their minor child.  At issue is the termination of the $250 apportionment of the Veteran's monthly benefit payment that the appellant received for herself.

The Board finds that the termination of the appellant's apportionment, effective as of May 1, 2004, was warranted.  Apportionment applies in the case of a spouse, but not a divorced former spouse.  38 C.F.R. §§ 3.450, 3.451.  In pertinent part, for VA purposes the term "spouse" means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 U.S.C.A. § 101(31) (2014), 38 C.F.R. § 3.50 (2014).  Under 38 C.F.R. § 3.1(j), "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.

In May 2004, the Veteran submitted Notice of Entry of Judgment of the Superior Court of California, County of Los Angeles dissolving the marriage of himself and the appellant as of April [redacted], 2004.  The appellant wrote in May 2005 that she had been told by VA that she was receiving payment on behalf of her minor child and not for herself, and that the Veteran did not provide other support.  Her July 2006 statement indicates that she believed that she and the Veteran were still married.  

The Board finds that the April 2004 Notice of Entry of Judgment of divorce, which was mailed to the Veteran and appellant, is dispositive, and the July 2006 statement that she believed herself to still be married to the Veteran does not change the outcome.  Furthermore, the August 2003 VA decision clearly stated that of the monthly $500 apportionment of benefits she was receiving, $250 was for herself and $250 was for the Veteran's minor child.  Therefore, the May 2005 statement by the appellant that she was told that all of the $500 in benefits was for her child is not persuasive.  The appellant and Veteran were divorced as of April [redacted], 2004.  As such, and as the RO properly found in its March 2005 determination, the appellant was not entitled to an apportionment of the Veteran's VA benefits as of May 1, 2004, the first day of the month following the effective date of the divorce.  The RO thus rightly terminated the award of $250 in monthly benefits that was for the appellant.  38 U.S.C.A. § 101(31); 38 C.F.R. §§ 3.1(j) , 3.50, 3.450, 3.451.

As of April [redacted], 2004, the appellant was no longer the spouse of the Veteran.  
Therefore, her claim of entitlement to continued apportionment of the Veteran's benefits as of May 1, 2004 must be denied.  


ORDER

The appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


